  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                             TENNESSEE

DIVERSE MEDICAL                            )
MANAGEMENT, INC. and AZZAM                 )
MEDICAL SERVICES, LLC,                     )
                                           )
Plaintiffs,                                )      Case No: 19-CV-00046
                                           )      JURY DEMAND
                                           )
v.                                         )      Honorable Curtis L. Collier
                                           )
PLATINUM GROUP USA, INC.;                  )
AMER RUSTOM;                               )
MICHAEL LEWITT;                            )
AMERICORE HEALTH, LLC;                     )
GRANT WHITE; and                           )
JAMES B. BIDEN,                            )
                                           )
Defendants.

                               NOTICE OF APPEARANCE


          Comes now David Randolph Smith, Esq. and enters his Notice of Appearance for

Defendants and Counter-Claimants Platinum Group USA, Inc., Amer Rustom, and James B.

Biden. David Randolph Smith is currently representing Defendant and Counter-Claimant Michael

Lewitt.

      Current counsel for Defendants (and Counter-Claimants) Platinum Group USA, Inc., Amer

Rustom and James B. Biden–– George R Mesires and Yasmin Best of the law firm FAEGRE

DRINKER BIDDLE & REATH LLP––are filing an agreed motion to withdraw as counsel for

Defendants and Counter-Claimants Platinum Group USA, Inc., Amer Rustom and James Biden.

      A case management conference is scheduled in this matter on Thursday, February 13, 2020.

David Randolph Smith will appear for Platinum Group USA, Inc., Amer Rustom, James Biden

and Michael Lewitt.
                               Respectfully submitted,


                               s/ David Randolph Smith
                                 David Randolph Smith, TN # 011905
                                 DAVID RANDOLPH SMITH & ASSOCIATES
                                 1913 21ST Ave. South
                                 Nashville, Tennessee 37212
                                 drs@drslawfirm.com
                                 Tel.: (615) 742-1775
                                 Fax: (615) 379-7751


                               CERTIFICATE OF SERVICE

I certify that all counsel of record will be served by the ECF filing system on this the 12th day of
February, 2020.

                                     s/ David Randolph Smith
                                      David Randolph Smith
